Citation Nr: 9935639	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of coronary artery bypass grafting times three 
with peripheral vascular disease, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty from June 1965 to May 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The Board received notification that the appellant did not 
wish to appeal the 60 percent evaluation for coronary artery 
bypass grafting times three with peripheral vascular disease.  


CONCLUSION OF LAW

The appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal.  


ORDER

The appeal is dismissed.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

